Citation Nr: 1112765	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-17 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for depression, claimed as mental health; and declined to reopen the Veteran's claims for service connection for bilateral hearing loss and loss of vision.  In January 2008, the Veteran submitted a notice of disagreement for all three issues and subsequently perfected his appeal for his psychiatric disorder claim in June 2008.

In September 2010, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Veteran did not perfect his appeal for the bilateral hearing loss and loss of vision claims.  Thus, these issues are not in appellate status and will not be addressed any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of an NOD initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a Substantive Appeal (VA Form 9) after a statement of the case is issued by VA).  

The Board is aware of the case law regarding VA's discretion to waive the requirement that the Veteran file a timely Substantive Appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).  In this case, the Veteran's VA Form 9 specifically indicated that he was only perfecting his appeal for the psychiatric disorder claim.  Following the Veteran's Form 9 submission, the RO provided two supplemental statements of the case that listed the bilateral hearing loss and loss of vision issues.  However, these supplemental statements of the case and their notice letters did not indicate that the Veteran had perfected his appeal for these issues.  Additionally, on his VA Form 646, the Veteran's representative listed the only issue as entitlement to compensation for a mental health condition, claimed as depression and anxiety.  Further, no objection was made at the September 2010 Board hearing when the Acting Veterans Law Judge indicated that the only issue on appeal was entitlement to service connection for a mental health condition, claimed as depression and anxiety.  In light of the lack of evidence to indicate that the Veteran wished to pursue the appeal of his bilateral hearing loss and loss of vision claims, the Board finds that Percy is not applicable in this case and the only issue before the Board is entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety.

The Veteran claims that he currently experiences anxiety and depression as a result of his military service.  Specifically, he contends that his psychiatric symptoms are the result of an in-service accident, in which he was burned by the sudden explosion of a fifty caliber bullet that he was holding.  Thus, he believes service connection is warranted.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran's VA treatment records reflect that he has been treated for anxiety and depression.  At various times, he has also been diagnosed with substance-induced mood disorder with psychotic features and had a positive posttraumatic stress disorder screen.

The Veteran's service treatment records indicate that he sustained a flash burn when a 50 caliber dud bullet exploded sometime in 1972, confirming his reports of an in-service explosion.

In light of the evidence showing an in-service accident, post-service psychiatric complaints and treatment, and the Veteran's report that his psychiatric symptoms are related to his in-service accident, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); see also McLendon, supra.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety, must be remanded for a VA examination.

Additionally, there is some indication that the record may be incomplete.  Notably, the Veteran testified at his September 2010 hearing that he was treated immediately following the in-service accident at military hospitals in 29 Palms and Camp Lejeune.  However, there are no treatment records from the period immediately following the accident.  Therefore, prior to scheduling the Veteran for a VA examination, the AMC should attempt to obtain any available records regarding the Veteran's in-service treatment for burns following the explosion of a 50 caliber dud bullet.

Further, the Veteran has indicated that he received treatment at several VA facilities, including Temple, Austin, Kerrville, and Big Spring.  Although the claims file includes treatment records from the Temple VA Medical Center (VAMC) and Austin outpatient clinics, there are no records from the VAMCs in Kerrville or Big Spring.  VA has an obligation under the Veterans Claims Assistance Act of 2000 to associate all relevant records in VA's possession with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2010).  As such, the AMC must also obtain the VA treatment records identified by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims file any updated VA treatment records from the Temple VAMC, dated from February 2007 to the present, as well as any outstanding VA treatment records from the Kerrville VAMC and Big Spring VAMC.

If the AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

2.  Attempt to obtain and associate with the claims file any outstanding service treatment records identified in the Veteran's September 2010 hearing testimony, to include any service treatment records from military hospitals at 29 Palms or Camp Lejeune and relating to his treatment following an in-service bullet explosion.

If the AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

3.  After completion of the above, the Veteran should be scheduled for a VA mental disorders examination to determine the nature and etiology of any acquired psychiatric disorder present, to include the Veteran's previously diagnosed anxiety disorder and depression.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, and the examination report should reflect that such a review was conducted.  All indicated studies should be performed.  

The examiner must state whether it is at least as likely as not that the Veteran's current anxiety disorder and/or depression and/or any other identified psychiatric disability was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by a disease or injury in service, to include the in-service explosion of a dud bullet.  If the examiner identifies any personality disorder(s), s/he should specifically comment on whether any other mental disorder exists that is superimposed upon the personality disorder(s).

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and/or depression, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


